UNITED STATES COURT OF APPEALS
Filed 6/3/96
                                      TENTH CIRCUIT



ANTHONY RAY JENKINS,                            )
                                                )
               Plaintiff-Appellant,             )
                                                )
      v.                                        )                   No. 95-3011
                                                )              (D.C. No. 94-3502-DES)
DONNA WHITEMAN, Secretary of Kansas             )                    (D. Kansas)
Social and Rehabilitation Services; T. KETH     )
WILSON; DONNA C. STUART, SRS;                   )
JILL BURTZLOFF, SRS,                            )
                                                )
               Defendants-Appellees.            )



                               ORDER AND JUDGMENT*


Before ANDERSON, BARRETT and LOGAN, Circuit Judges.



      This matter is before the court on plaintiff Anthony Ray Jenkins’ motion for leave

to proceed in forma pauperis on appeal without payment of costs or fees.

      To succeed on his motion plaintiff must show both the financial inability to pay the

required filing fees and the existence of a reasoned, nonfrivolous argument on the law and


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
facts in support of the issues raised on appeal. See 28 U.S.C. § 1915(d); Coppedge v.

United States, 369 U.S. 438 (1962); Ragan v. Cox, 305 F.2d 58 (10th Cir. 1962).

       Plaintiff seeks to appeal the dismissal of his 42 U.S.C. § 1983 complaint against

the Secretary of the Kansas Department of Social and Rehabilitation Services, two SRS

employees and the Seward County (Kansas) judge. He contends they should be arrested

for extortion. He also seeks relief from a journal entry against his wife that supports a

wage garnishment proceeding. He asserts general allegations of denial of due process

and Fourth Amendment guarantees, and failure to grant him a speedy trial. The requested

remedies are not available under § 1983.

       We conclude that plaintiff can make no rational argument on the law or facts in

support of the issues raised on appeal. Therefore, the motion for leave to proceed on

appeal without prepayment of costs or fees is denied. The appeal is DISMISSED.

       The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  James K. Logan
                                                  Circuit Judge




                                             2